

114 HR 5915 IH: Menstrual Products for Employees Act of 2016
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5915IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Ms. Meng introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Occupational Safety and Health Act of 1970 to require employers to provide menstrual
			 hygiene products for employees in workplace bathrooms.
	
 1.Short titleThis Act may be cited as the Menstrual Products for Employees Act of 2016. 2.Menstrual hygiene productsSection 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) is amended by adding at the end the following:
			
 (h)The Secretary shall by rule promulgate a requirement that each employer provide menstrual hygiene products free of charge for employees in the bathrooms of the employer..
		